Filed 9/22/20 P. v. Guadarrama CA2/6

     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                     2d Crim. No. B304037
                                                             (Super. Ct. No. 19F-05159)
     Plaintiff and Respondent,                                (San Luis Obispo County)

v.

JUAN CARLOS
GUADARRAMA,

     Defendant and Appellant.



      In August 2019, an amended complaint charged appellant
Juan Carlos Guadarrama with residential burglary in which a
resident was present (Pen. Code, §§ 459, 462, subd. (a), 667.5,
subd. (c)(21)),1 commercial burglary (§ 459) and misdemeanor
receiving stolen property (§ 496, subd. (b).) Pursuant to a plea
agreement, appellant waived his preliminary hearing and trial
rights, pled no contest to the commercial burglary charge and
was sentenced to a two-year jail term.

         1   All statutory references are to the Penal Code.
       In December 2019, appellant filed a one-page, handwritten
petition seeking an order recalling and modifying his sentence to
sixteen months pursuant to section 1170, subdivision (d). The
trial court denied the petition. Appellant appeals that denial.
       We appointed counsel to represent appellant in this appeal.
After an examination of the record, counsel filed an opening brief
requesting that the court make an independent review under
People v. Wende (1979) 25 Cal. 3d 436 (Wende).
       We subsequently advised appellant he had 30 days within
which to personally submit any contentions or issues that he
wished us to consider. The 30 days have since passed, and
appellant has not presented any contentions or issues for our
consideration.2
       We have reviewed the entire record and are satisfied that
appellant’s counsel has fully complied with his responsibilities
and that no arguable issue exists. (Wende, supra, 25 Cal.3d at
p. 443; People v. Kelly (2006) 40 Cal. 4th 106, 126.)
       The order denying the section 1170, subdivision (d) petition
is affirmed.
       NOT TO BE PUBLISHED.




                                     PERREN, J.

We concur:



             GILBERT, P. J.          TANGEMAN, J.


      2 The facts underlying appellant’s offenses are not relevant
to this appeal.


                                 2
                  Timothy S. Covello, Judge
           Superior Court County of San Luis Obispo
               ______________________________

     Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.
     No appearance for Plaintiff and Respondent.




                              3